PER CURIAM.
Appellants Roy Leon and Roy Leon Customhouse Brokers, Inc., appeal an order of dismissal for failure to prosecute. We affirm.
Appellants, who will be referred to collectively as Leon, were defendants and counterplaintiffs below. After over one year had passed without record activity in the action, Leon moved for dismissal of the cause for failure to prosecute. The next day Leon filed a notice of deposition directed to appellee Old Republic Insurance Co. Thereafter, Old Republic also filed a motion to dismiss for failure to prosecute. At the hearing, Leon argued that the court should dismiss Old Republic’s suit, but that the counterclaim should remain pending, because Leon had filed a notice of deposition prior to Old Republic’s filing its motion to dismiss for failure to prosecute.
The trial court dismissed the entire action and was correct in doing so. Rule 1.420(e), Florida Rules of Civil Procedure, provides for dismissal of an action for failure to prosecute. It does not contemplate the dismissal of isolated claims or counterclaims. Hanson v. Poteet, 556 So.2d 828, 828-30 (Fla. 2d DCA 1990).
Affirmed.